Citation Nr: 0715193	
Decision Date: 05/22/07    Archive Date: 06/01/07

DOCKET NO.  05-05 199	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Whether the veteran's income exceeds the maximum amount 
allowed for the receipt of non-service connected pension 
benefits.

2.  Entitlement to service connection for right knee 
disability (described as degenerative joint disease with 
subluxation).

3.  Entitlement to service connection for left knee 
disability (described as degenerative joint disease with 
subluxation).


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

J. N. Moats, Associate Counsel


INTRODUCTION

The veteran had active duty service from June 1969 to June 
1971.
 
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2004 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which granted entitlement to nonservice-connected 
pension benefits.  A notice of disagreement was received in 
September 2004, a statement of the case was issued in January 
2005, and a substantive appeal was received in January 2005.  

The Board notes that in his substantive appeal, the veteran 
raised a new claim for special monthly pension based on 
regular aid and attendance.  This claim was subsequently 
denied by the RO in a June 2006 rating decision.  The veteran 
has not yet filed a notice of disagreement to this decision 
so this issue is not in appellate status.  

Further, in a May 2006 statement, it appeared that the 
veteran was requesting to reopen a claim for dental 
treatment.  Thus, this issue is referred back to the RO for 
appropriate action.  

The issues of entitlement to service connection for right and 
left knee disabilities are addressed in the REMAND portion of 
the decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.




FINDING OF FACT

The veteran's annualized countable annual income for VA 
pension purposes exceeds the maximum annual income limit for 
receipt of payment for non-service connected disability 
pension benefits.


CONCLUSION OF LAW

The criteria for payment of non-service connected pension 
benefits have not been.  38 U.S.C.A. § 1521(a), (b) (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.3(a)(3), 3.23, 3.271, 
3.272, 3.273 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000
 
Initially, the Board notes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), 
now codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
Supp. 2002).  This legislation provides, among other things, 
for notice and assistance to claimants under certain 
circumstances.  VA has issued final rules to amend 
adjudication regulations to implement the provisions of VCAA.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now codified as 
amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2002)).  Congress, in enacting the statute, noted the 
importance of balancing the duty to assist with "the 
futility of requiring VA to develop claims where there is no 
reasonable possibility that the assistance would substantiate 
the claim."  Mason v. Principi, 16 Vet.App. 129, 132 (2002) 
(quoting 146 CONG. REC. S9212 (daily ed. Sept. 25, 2000) 
(statement of Sen. Rockefeller)).  When the law and not the 
evidence is dispositive of the claim, the VCAA is not 
applicable.  See Mason, 16 Vet.App. at 132 (VCAA not 
applicable to a claim for nonservice-connected pension when 
the claimant did not serve on active duty during a period of 
war); Smith (Claudus) v. Gober, 14 Vet.App. 227 (2000) (VCAA 
did not affect a federal statute that prohibited payment of 
interest on past due benefits), aff'd, 28 F.3d 1384 (Fed. 
Cir. 2002).  As the law is dispositive in the instant claim, 
the VCAA is not applicable.  

Analysis

The veteran was granted entitlement to nonservice-connected 
pension benefits in the June 2004 rating decision.  The 
veteran's appeal arises from the RO determination that his 
income exceeds the maximum annual disability pension limit.  
Basic entitlement to such pension exists if, among other 
things, the veteran's income is not in excess of the maximum 
annual pension rate (MAPR) specified in 38 C.F.R. § 3.23.  38 
U.S.C.A. § 1521(a), (b); 38 C.F.R. § 3.3(a)(3), 3.23(a), (b), 
(d)(4).  The MAPR is published in Appendix B of VA Manual 
M21-1 and is to be given the same force and effect as if 
published in VA regulations.  38 C.F.R. §§ 3.21, 3.23.

In determining annual income, all payments of any kind or 
from any source shall be counted as income during the 12-
month annualization period in which received unless 
specifically excluded under 38 C.F.R. § 3.272.  Recurring 
income, received or anticipated in equal amounts and at 
regular intervals such as weekly, monthly, quarterly and 
which will continue throughout an entire 12-month 
annualization period, will be counted as income during the 
12-month annualization period in which it is received or 
anticipated.  38 C.F.R. § 3.271(a)(1).  Nonrecurring income, 
received or anticipated on a one-time basis during a 12-month 
annualization period, will be counted as income for a full 
12-month annualization period following receipt of the 
income.  38 C.F.R. § 3.271(a)(1),(3).  The amount of any 
nonrecurring countable income received by a beneficiary shall 
be added to the beneficiary's annual rate of income for a 12-
month annualization period commencing on the effective date 
on which the nonrecurring income is countable. 38 C.F.R. § 
3.273(c).

Under 38 C.F.R. § 3.272, the following shall be excluded from 
countable income for the purpose of determining entitlement 
to improved pension: welfare; maintenance; VA pension 
benefits, payments under Chapter 15, including accrued 
pension benefits; reimbursement for casualty loss; profit 
from sale of property; joint accounts (accounts in joint 
accounts in banks and similar institutions acquired by reason 
of death of the other joint owner); and medical expenses in 
excess of five percent of the MAPR, which have been paid.  
Income from Social Security Administration (SSA) disability 
benefits is not specifically excluded under 38 C.F.R. § 
3.272, and therefore is included as countable income.  

As previously stated, certain unreimbursed medical expenses 
(in excess of five percent of the MAPR) may be excluded from 
countable income for the same 12-month annualization period 
to the extent they were paid.  38 C.F.R. § 3.272.  However, 
in the instant case, the veteran has not reported any 
unreimbursable medical expenses. 

The veteran's application for pension was received in March 
2004.  Effective December 1, 2003, the MAPR for a veteran 
with no dependents was $9,894.00.  Effective December 1, 
2004, the MAPR for a veteran with no dependents was $10, 
612.00.  Finally, the MAPR as of December 1, 2005 for a 
veteran with no dependents was $10, 579.00.  See 38 C.F.R. § 
3.23(a)(1); M21-1, Part I, Appendix B (amendments to annual 
pension rates are published in the Federal Register).  

Although the veteran has referred to his income as 
supplemental security income (SSI), the RO has determined 
that the veteran in fact is receiving Social Security 
disability benefits.  In his application, the veteran 
reported that he receives $937.00 per month for a total of 
$11,244.00 annually.  This was confirmed by the RO in an SSA 
inquiry report.  The veteran did not report any other source 
of income.  Thus, the veteran's reported annual income for 
pension purposes is $11,244.00 for 2004, which exceeds the 
MAPR of $9,894.00.  In July 2005, the veteran filed an 
Improved Pension Eligibility Verification Report that showed 
his income was $962 per month from SSA benefits.  This amount 
was again verified by the RO in an SSA inquiry report.  Thus, 
the veteran's reported annual income for pension purposes is 
$11,544.00 for 2005.  Again, this amount exceeds the MAPR of 
$10,612.00.  The SSA inquiry report also showed that the 
veteran's monthly SSA benefits increased to $1001.50 in 
December 2005 so his reported annual income for pension 
purposes is $12,018.00 for 2006.  Thus, the veteran's income 
also exceeded the MAPR of $10,579.00 for 2006.    

Therefore, the veteran's reported annual income has exceeded 
the MAPR as established by Congress.  While the Board can 
certainly empathize with any financial difficulty the veteran 
is experiencing, the veteran is not entitled to payment of VA 
pension benefits because his income exceeds the statutory 
limit. 

Although recognizing the veteran's honorable wartime service, 
the Board is nonetheless bound by the laws enacted by 
Congress, the regulations of the Department, the instructions 
of the Secretary, and the precedent opinions of the chief 
legal officer of the Department.  38 U.S.C.A. § 7104(c) (West 
2002).  In this case, the law passed by Congress specifically 
prohibits the payment of VA pension benefits when the 
veteran's income exceeds certain levels.  The Court has held 
that where the law and not the evidence is dispositive, the 
claim should be denied due to the lack of entitlement under 
the law.  Because the veteran's income exceeds the statutory 
limits, he is not legally entitled to payment of pension 
benefits, regardless of the veteran's honorable service.  
Thus, the veteran's claim must be denied.  Sabonis v. Brown, 
6 Vet.App. 426 (1994).


ORDER

The veteran's income exceeds the maximum allowable pension 
rate.  To that extent, the appeal is denied. 

REMAND

The veteran is also seeking entitlement to service connection 
for right and left knee disabilities.  The RO denied these 
issues in the June 2004 rating decision.  The Board finds 
that in his September 2004 notice of disagreement, the 
veteran also expressed dissatisfaction with the denial of 
these issues.  Thus, the Board concludes that the veteran 
filed a timely notice of disagreement with respect to these 
issues pursuant to 38 C.F.R. § 20.201.  However, the RO has 
not issued a statement of the case concerning these issues.  
The United States Court of Appeals for Veterans Claims (the 
"Court") has held that, where the record contains a notice 
of disagreement as to an issue, but no statement of the case, 
the issue must be remanded to the RO to issue a statement of 
the case, and to provide the veteran an opportunity to 
perfect the appeal.  Manlincon v. West, 12 Vet.App. 238 
(1999).

Further, the Board also notes that during the pendency of 
this appeal, on March 3, 2006, the Court issued a decision in 
the consolidated appeal of Dingess/Hartman v. Nicholson, 19 
Vet.App. 473 (2006), which held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim, including the degree of disability and the effective 
date of an award.  In the present appeal, the appellant was 
provided with notice of what type of information and evidence 
was needed to substantiate his claims for service connection, 
but he was not provided with notice of the type of evidence 
necessary to establish a disability rating or effective date 
for the disabilities on appeal.  Since the Board is remanding 
this case for another matter, it is reasonable for the RO to 
give additional VCAA notice to comply with Dingess/Hartman.  

Accordingly, the case is hereby REMANDED for the following 
actions:

1.	The RO should send the veteran a 
corrective VCAA 
notice under 38 U.S.C.A. § 5103(a) and 38 
C.F.R. 
§ 3.159(b), that includes an explanation 
as to the information or evidence needed 
to establish a disability rating and 
effective date for the claims on appeal, 
as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet.App. 
473 (2006).  

2.  The RO should take appropriate action 
pursuant to 38 C.F.R. § 19.26 (2006), to 
include furnishing the veteran and his 
representative with an appropriate 
statement of the case.  The veteran and 
his representative should be advised of 
need to file a timely substantive appeal 
if the veteran desires to complete an 
appeal as to these issues.  If the 
veteran files a timely substantive 
appeal, then the case should be forwarded 
to the Board for appellate review. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet.App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


